Appeal from *958the Supreme Court of Wisconsin. Probable jurisdiction noted.
Harold A. Cranefield and Max Raskin for appellant. Vernon W. Thomson, Attorney General of Wisconsin, Stewart G. Honeck, Deputy Attorney General, and Beatrice Lampert, Assistant Attorney General, for the Wisconsin Employment Relations Board, and John F. Lane for the Kohler Co., appellees. J. Albert Woll, Arthur J. Goldberg and David E. Feller filed a brief for the American Federation of Labor and Congress of Industrial Organizations, as amicus curiae, urging that probable jurisdiction be noted.